TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00792-CV



                                  Juan Enriquez, Appellant

                                               v.

      Brad Livingston, in his Official Capacity as the Executive Director of the Texas
      Department of Criminal Justice; Rick Thaler; John Rupert; Brian Tucker; and
                                David Langston, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-10-001996, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




                                          ORDER

PER CURIAM

              The mandate in this cause issued by this Court on January 18, 2013, is hereby

withdrawn.

              It is so ordered February 27, 2013.



Before Chief Justice Jones, Justices Pemberton and Rose